UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-33196 Isilon Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 91-2101027 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3101 Western Ave Seattle, WA (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: 206-315-7500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerT Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNoT As of July 15, 2010, 65,750,813 shares of the registrant’s Common Stock were outstanding. 1 TABLE OF CONTENTS Part I – Financial Information Item 1. Financial Statements (Unaudited) 3 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and June 30, 2009 3 Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 4 Consolidated Statements of Cash Flows for the three and six months ended June 30, 2010 and June 30, 2009 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II – Other Information Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. (Removed and Reserved) 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements Isilon Systems, Inc. Consolidated Statements of Operations (unaudited) (in thousands, except per share data) Three Months Ended Six Months Ended June30, June30, June30, June30, Revenue: Product $ Services Total revenue Cost of revenue: Product Services (1) Total cost of revenue Gross profit Operating expenses: Research and development (1) Sales and marketing (1) General and administrative (1) Restructuring charges - - Total operating expenses Income (loss) from operations ) ) Other income (expense), net ) ) Income (loss) before income tax expense ) ) Income tax expense ) Net income (loss) $ $ ) $ $ ) Net income (loss) per common share, basic $ $ ) $ $ ) Net income (loss) per common share, diluted $ $ ) $ $ ) Shares used in computing basic net loss per common share Shares used in computing diluted net loss per common share (1) Includes stock-based compensation as follows: Cost of revenue $ $ 94 $ $ Research and development Sales and marketing General and administrative The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Isilon Systems, Inc. Consolidated Balance Sheets (unaudited) (in thousands, except per share data) As of June30, December31, (In thousands) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Trade receivables, net Inventories Other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued compensation and related benefits Deferred revenue Total current liabilities Deferred revenue, net of current portion Deferred rent, net of current portion Total liabilities Commitments and contingencies (Note 9) Stockholders' equity: Common stock, par value $0.00001: 250,000 authorized; 65,733 and 64,965 shares issued and outstanding 1 1 Additional paid-in capital Accumulated other comprehensive loss ) (373 ) Accumulated deficit ) (146,541 ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Isilon Systems, Inc. Consolidated Statements of Cash Flows (unaudited) (in thousands) Three Months Ended Six Months Ended June30, June30, June30, June30, Cash flows from operating activities: Net income (loss) $ $ ) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of discount on marketable securities 81 Stock-based compensation expense Changes in operating assets and liabilities: Accounts receivable, net ) ) ) Inventories, net ) ) Other current assets ) ) 31 Accounts payable ) ) Accrued liabilities, compensation and deferred rent Deferred revenue Net cash provided by (used in) operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) Purchases of marketable securities ) Proceeds from sales and maturities of marketable securities Net cash used in investing activities ) Cash flows from financing activities: Proceeds from exercise of stock options 59 Proceeds from employee stock purchase plan — — — Net cash provided by financing activities 59 Effect of exchange rate changes on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents Isilon Systems, Inc NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Organization and Significant Accounting Policies Organization Isilon Systems, Inc. (the “Company” or “Isilon”) designs, develops and markets scale-out storage systems for storing and managing data. The Company sells systems that generally include a software license, hardware, post-contract customer support and, in some cases, additional elements. Significant Accounting Policies Accounting Principles The consolidated financial statements and accompanying notes were prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Basis of Presentation The accompanying unaudited consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All significant intercompany transactions and balances have been eliminated in consolidation. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2009 filed with the Securities and Exchange Commission (“SEC”) on February 5, 2010. These financial statements reflect all adjustments which, in the opinion of management, are necessary for a fair statement of the financial position, results of operations and cash flows for the periods presented. Operating results for the three and six months ended June 30, 2010, are not necessarily indicative of the results that may be expected for any subsequent quarter or for the year ending December 31, 2010. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Significant estimates are inherent in the preparation of the consolidated financial statements and include accounting for revenue, the allowance for doubtful accounts, obsolete and excess inventory, the valuation allowance for deferred tax assets, and the calculation of stock-based compensation expense. Some of these estimates require difficult, subjective or complex judgments about matters that are uncertain. Actual results could differ from those estimates. Concentration of Risks The Company’s cash and cash equivalents are invested with financial institutions in deposits that may exceed federally insured limits. The Company has not experienced any losses on its deposits of cash and cash equivalents. The Company does not require collateral to support credit sales. Allowances are maintained for potential credit losses. During the three and six months ended June 30, 2010 and 2009, no single customer represented more than 10% of total revenue.As of June 30, 2010 and December 31, 2009, no one customer represented more than 10% of total net accounts receivable. The Company is dependent on two contract manufacturers for its products, and certain key components in its products come from single or limited sources of supply. Revenue Recognition The Company derives its revenue from sales of its products and services. Product revenue consists of sales of hardware systems and software. The Company’s OneFS operating system software is integrated with industry standard hardware and is essential to the functionality of the integrated system product. The Company also sells optional software applications.Substantially all of the Company’s products are sold in combination with services, which primarily consist of hardware and software support.Hardware support includes Internet access to technical content through the Company’s knowledge database, onsite repair or replacement of hardware in the event of breakage or failure, and telephone and Internet access to technical support personnel during the term of the support period. Software support includes software subscriptions which provide customers with rights to unspecified software updates and enhancements and to maintenance releases and patches released during the term of the support period, on a when and if available basis.Installation services, when provided, are also included in services revenue. 6 Table of Contents Isilon Systems, Inc NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued) (unaudited) The Company recognizes product revenue when it has entered into an arrangement with a customer, delivery has occurred, the fee is deemed fixed or determinable and free of significant contingencies and uncertainties, and collection is reasonably assured. On sales to channel partners, the Company evaluates whether fees are considered fixed or determinable by considering a number of factors, including the Company’s ability to estimate returns, the geography in which a sales transaction originates, payment terms and the Company’s relationship and past history with the particular channel partner. If fees are not considered fixed or determinable at the time of sale to a channel partner, revenue recognition is deferred until there is persuasive evidence indicating product has sold-through to an end-user.Persuasive evidence of sell-through may include reports from channel partners documenting sell-through activity, copies of end-user purchase orders, data indicating an order has shipped to an end-user, cash payments or letters of credit guaranteeing cash payments or other similar information. At the time of shipment, the Company records revenue reserves for estimated sales returns and stock rotation arrangements.Sales returns and stock rotation reserves are estimated based on historical activity and expectations of future experience.The Company monitors and analyzes actual experience and adjusts these reserves on a quarterly basis. In instances where final acceptance of the product, system, or solution is specified by the customer, revenue is deferred until all acceptance criteria have been deemed satisfied or the acceptance clause or contingency lapses. Hardware and software support services revenue is deferred and recognized ratably over the period during which the services are to be performed, which is typically from one to three years. Installation services revenue is recognized upon completion of the installation. Shipping charges billed to customers are included in product revenue and the related shipping costs are included in cost of product revenue. In October 2009, the Financial Accounting Standards Board (FASB) amended the accounting standards for revenue recognition to remove tangible products containing software components and non-software components that function together to deliver the product’s essential functionality from the scope of industry-specific software revenue recognition guidance. The FASB also amended the accounting standards for multiple deliverable revenue arrangements to: i) provide updated guidance on whether multiple deliverables exist, how the deliverables in an arrangement should be separated, and how the consideration should be allocated; ii) require an entity to allocate revenue in an arrangement using estimated selling prices (ESP) of deliverables if a vendor does not have VSOE or third-party evidence of selling price (TPE); and iii) eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method. The Company elected to early adopt this accounting guidance at the beginning of its first quarter of fiscal year 2010 on a prospective basis for applicable transactions originating after January 1, 2010. As a result of the adoption of this standard, revenue decreased by approximately $450,000 and $650,000 during the three and six months ended June 30, 2010, respectively.This guidance does not change the units of accounting for the Company’s revenue transactions. Most products and services qualify as separate units of accounting. Products are typically considered delivered upon shipment. For multi-element arrangements that include tangible products containing software essential to the tangible product’s functionality and undelivered software elements relating to the tangible product’s essential software, the Company allocates revenue to all deliverables based on their relative selling prices. In such circumstances, the newly adopted accounting principles establish a hierarchy to determine the selling price to be used for allocating revenue to deliverables as follows: (i) VSOE, (ii) TPE and (iii) ESP. The Company establishes VSOE of selling price for both support services, which is based on the renewal prices paid by the Company’s customers when the services are sold separately on a standalone basis, and installation services, which is based on the price separately charged to the Company’s customers for the same or similar services.The Company is unable to obtain reliable TPE because of the unique nature of the Company’s products. The Company calculates ESP for hardware and software products using a method consistent with the way management prices and markets its products.The ESP incorporates multiple factors that the Company considers in developing the ESPs for its products including the Company’s historical pricing practices, the costs incurred to manufacture the product, the nature of the customer relationship, and market trends. The Company periodically reviews VSOE and ESP and maintains internal controls over the establishment and updates of these estimates. 7 Table of Contents Isilon Systems, Inc NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued) (unaudited) The Company recognizes revenue in accordance with industry specific software accounting guidance for the following types of sales transactions: (i) standalone sales of optional software application products and (ii) sales of support services related to standalone software products.For such transactions, the Company has established vendor specific objective evidence, or VSOE, for the fair value of support services as measured by the renewal prices paid by its customers when the services are sold separately on a standalone basis.The Company uses the residual method to determine the amount of software product revenue to be recognized. Under the residual method, the fair value of the undelivered elements is deferred and the remaining portion of the sales amount is recognized as product revenue. Accounting for Stock-Based Compensation The Company accounts for stock-based compensation expense based on the estimated fair value of the stock-based awards as of the grant or modification date. The fair value of restricted stock units is determined based on the number of shares granted and the quoted price of the Company’s common stock at the grant date.The fair value of stock option awards is determined using the Black-Scholes option valuation model, which requires the input of subjective assumptions including the expected stock price volatility, the calculation of expected term, and the fair value of the underlying common stock on the date of grant, among other inputs. Stock compensation expense is recognizedstraight-line over each optionee’s requisite service period, which is generally the vesting period. The Company bases its estimate of expected volatility on reported market value data for a group of publicly traded companies, which were selected from market indices that are believed would be indicators of its future stock price volatility, after consideration of their size, stage of lifecycle, profitability, growth, risk and return on investment as well as the Company’s own historical volatility. The Company calculates the expected term of its options using a blend of historical and forecasted company data. Stock-based compensation expense is recorded net of estimated forfeitures. Forfeitures are estimated based on historical forfeiture rates at the time of grant and this estimate is revised, if necessary, in subsequent periods.If the actual number of forfeitures differs from that estimated, adjustments may be required to stock-based compensation expense in future periods. During the three and six months ended June 30, 2010 and 2009, the Company recorded non-cash stock-based compensation expense of $2.1 million and $3.9 million, and $1.3 million and $2.9 million, respectively. As of June 30, 2010, total unrecognized compensation cost related to stock-based awards was $17.5 million, which will be recognized over the weighted-average remaining requisite service period of approximately 2.9 years. The Company recorded no tax benefit related to these options during the three and six months ended June 30, 2010 and 2009 since a full valuation allowance is currently maintained on net deferred tax assets. In future periods, stock-based compensation expense is expected to increase as the Company records expense related to previously issued stock-based compensation awards and issues additional equity-based awards to continue to attract and retain key employees. Recent Accounting Pronouncements In January 2010, the FASB issued revised guidance intended to improve disclosures related to fair value measurements. This guidance requires new disclosures as well as clarifies certain existing disclosure requirements. New disclosures under this guidance require separate information about significant transfers in and out of Level 1 and Level 2 and the reason for such transfers, and also require purchases, sales, issuances, and settlements information for Level 3 measurement to be included in the rollforward of activity on a gross basis. The guidance also clarifies the requirement to determine the level of disaggregation for fair value measurement disclosures and the requirement to disclose valuation techniques and inputs used for both recurring and nonrecurring fair value measurements in either Level 2 or Level 3. This accounting guidance is effective for the Company beginning the first quarter of fiscal year 2010. The adoption of this guidance did not have a significant impact on the Company’s financial statement disclosures. 2.Net Income (Loss) Per Common Share Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period. Diluted net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common and dilutive common stock equivalent shares outstanding during the period, determined using the treasury-stock method. 8 Table of Contents Isilon Systems, Inc NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued) (unaudited) The following table sets forth the computation of basic and diluted net income (loss) per share (in thousands, except per share data): ThreeMonthsEnded SixMonthsEnded June 30, June 30, Numerator Net income (loss) $ $ ) $ $ ) Denominator Weighted average shares outstanding - basic Dilutive effect of stock based awards - - Weighted average shares outstanding - diluted Basic net income (loss) per share $ $ ) $ $ ) Diluted net income (loss) per share $ $ ) $ $ ) For the three and six months ended June 30, 2010, approximately 800,000 and 2.1 million of common shares potentially issuable from stock options were excluded from the calculation of diluted earnings per share because the exercise price was greater than the average market price of common stock for the respective period.For the three and six months ended June 30, 2009, approximately 10.5 million and 10.3 million of common shares were excluded because the impact of all potentially dilutive securities outstanding was anti-dilutive.As such, both basic and diluted net loss per common share were the same for the three and six months ended June 30, 2009. 3. Comprehensive Income (Loss) Comprehensive income (loss) is as follows: ThreeMonthsEnded SixMonthsEnded June 30, June 30, (in thousands) (in thousands) Net income (loss) $ $
